
	
		I
		112th CONGRESS
		1st Session
		H. R. 2321
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2011
			Mr. Bachus (for
			 himself, Ms. Sewell,
			 Mr. Brooks,
			 Mr. Bonner,
			 Mr. Rogers of Alabama,
			 Mr. Long, Mr. Ross of Arkansas,
			 Mr. Harper,
			 Mr. Jones,
			 Mr. Westmoreland,
			 Mr. Palazzo,
			 Mr. Duncan of Tennessee,
			 Mr. Carnahan,
			 Mrs. Roby,
			 Mr. Clay, Mr. Austin Scott of Georgia,
			 Mr. Womack,
			 Mr. Crawford,
			 Mr. Roe of Tennessee,
			 Mrs. Hartzler,
			 Mr. Lucas,
			 Mr. Cole, Mr. Fincher, Mr.
			 Griffin of Arkansas, Mr.
			 Guthrie, Mr. DesJarlais,
			 and Mr. Nunnelee) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Appropriations, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide temporary tax relief for areas damaged by 2011
		  Southeastern severe storms, tornados, and flooding, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Southeastern Disaster Tax Relief Act of
			 2011.
		2.Temporary tax relief for areas damaged by
			 2011 Southeastern severe storms, tornados, and flooding
			(a)In generalSubject to the modifications described in
			 this section, the following provisions of or relating to the Internal Revenue
			 Code of 1986 shall apply to any Southeastern disaster area in addition to the
			 areas to which such provisions otherwise apply:
				(1)GO Zone benefits
					(A)Section 1400N (relating to tax benefits)
			 other than subsections (d), (e), (g), (h), and (m) thereof.
					(B)Section 1400O (relating to education tax
			 benefits).
					(C)Section 1400Q (relating to special rules
			 for use of retirement funds).
					(D)Section 1400R(a) (relating to employee
			 retention credit for employers).
					(E)Section 1400S (relating to additional tax
			 relief).
					(F)Section 1400T (relating to special rules
			 for mortgage revenue bonds).
					(2)Other benefits included in Katrina
			 Emergency Tax Relief Act of 2005Sections 302, 401, and 405 of the Katrina
			 Emergency Tax Relief Act of 2005.
				(b)Southeastern disaster area
				(1)In generalFor purposes of this section and for
			 applying the substitutions described in subsections (d) and (e), the term
			 Southeastern disaster area means an area—
					(A)with respect to which a major disaster has
			 been declared by the President under section 401 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act by reason of severe storms,
			 tornados, or flooding occurring after April 13, 2011, and before June 7, 2011,
			 in any of the States of Alabama, Arkansas, Georgia, Kentucky, Mississippi,
			 Missouri, North Carolina, Oklahoma, and Tennessee, and
					(B)determined by the President to warrant
			 individual or individual and public assistance from the Federal Government
			 under such Act with respect to damages attributable to such severe storms,
			 tornados, or flooding.
					(2)Certain benefits available to areas
			 eligible only for public assistanceFor purposes of applying this section to
			 benefits under the following provisions, paragraph (1) shall be applied without
			 regard to subparagraph (B):
					(A)Sections 1400N(f), 1400O, 1400Q, 1400S(a),
			 1400S(b), and 1400S(d) of the Internal Revenue Code of 1986.
					(B)Sections 302, 401, and 405 of the Katrina
			 Emergency Tax Relief Act of 2005.
					(c)References
				(1)AreaAny reference in such provisions to the
			 Hurricane Katrina disaster area or the Gulf Opportunity Zone shall be treated
			 as a reference to any Southeastern disaster area and any reference to the
			 Hurricane Katrina disaster area or the Gulf Opportunity Zone within a State
			 shall be treated as a reference to all Southeastern disaster areas within the
			 State.
				(2)Items attributable to
			 disasterAny reference in
			 such provisions to any loss, damage, or other item attributable to Hurricane
			 Katrina shall be treated as a reference to any loss, damage, or other item
			 attributable to the severe storms, tornados, or flooding giving rise to any
			 Presidential declaration described in subsection (b)(1)(A).
				(3)Applicable disaster dateFor purposes of applying the substitutions
			 described in subsections (d) and (e), the term applicable disaster
			 date means, with respect to any Southeastern disaster area, the date on
			 which the severe storms, tornados, or flooding giving rise to the Presidential
			 declaration described in subsection (b)(1)(A) occurred.
				(d)Modifications to 1986 CodeThe following provisions of the Internal
			 Revenue Code of 1986 shall be applied with the following modifications:
				(1)Tax-exempt bond financingSection 1400N(a)—
					(A)by substituting qualified
			 Southeastern disaster area bond for qualified Gulf Opportunity
			 Zone Bond each place it appears, except that in determining whether a
			 bond is a qualified Southeastern disaster area bond, paragraph (2)(A)(i) shall
			 be applied by only treating costs as qualified project costs if—
						(i)in the case of a project involving a
			 private business use (as defined in section 141(b)(6)), either the person using
			 the property suffered a loss in a trade or business attributable to the severe
			 storms, tornados, or flooding giving rise to any Presidential declaration
			 described in subsection (b)(1)(A) or is a person designated for purposes of
			 this section by the Governor of the State in which the project is located as a
			 person carrying on a trade or business replacing a trade or business with
			 respect to which another person suffered such a loss, and
						(ii)in the case of a project relating to public
			 utility property, the project involves repair or reconstruction of public
			 utility property damaged by such severe storms, tornados, or flooding,
			 and
						(B)by substituting any State in which a
			 Southeastern disaster area is located for the State of Alabama,
			 Louisiana, or Mississippi in paragraph (2)(B),
					(C)by substituting designated for
			 purposes of this section (on the basis of providing assistance to areas in the
			 order in which such assistance is most needed) for designated
			 for purposes of this section in paragraph (2)(C),
					(D)by substituting January 1,
			 2018 for January 1, 2012 in paragraph (2)(D),
					(E)in paragraph (3)(A)—
						(i)by substituting $1,000 for
			 $2,500, and
						(ii)by substituting before the earliest
			 applicable disaster date for Southeastern disaster areas within the
			 State for before August 28, 2005,
						(F)by substituting qualified
			 Southeastern disaster area repair or construction for qualified
			 GO Zone repair or construction each place it appears,
					(G)by substituting after the date of
			 the enactment of the Southeastern Disaster
			 Tax Relief Act of 2011 and before January 1, 2018 for
			 after the date of the enactment of this paragraph and before January 1,
			 2012 in paragraph (7)(C), and
					(H)by disregarding
			 paragraph (8) thereof.
					(2)Advance
			 refundings of certain tax-exempt bondsSection 1400N(b)—
					(A)by substituting
			 after the date of the enactment of the Southeastern Disaster Tax Relief Act of 2011
			 and before January 1, 2017 for after the date of the enactment
			 of this section and before January 1, 2011 in paragraphs (1) and
			 (2),
					(B)by substituting
			 the applicable disaster date for August 28, 2005
			 in paragraphs (3) and (5)(A),
					(C)by substituting
			 any State in which a Southeastern disaster area is located, for
			 State of Alabama, Louisiana, or Mississippi,, and
					(D)by substituting
			 the following paragraph for paragraph (4) thereof:
						
							(4)Aggregate
				limitThe maximum aggregate face amount of bonds which may be
				designated under this subsection by the Governor of a State shall not exceed 50
				percent of the aggregate face amount of bonds which could otherwise be so
				designated.
							.
					(3)Low-income housing creditSection 1400N(c)—
					(A)only with respect to calendar years 2011,
			 2012, and 2013,
					(B)by substituting Disaster Recovery
			 Assistance housing amount for Gulf Opportunity housing
			 amount each place it appears,
					(C)in paragraph (1)(B)—
						(i)by substituting $8.00 for
			 $18.00, and
						(ii)by substituting before the earliest
			 applicable disaster date for Southeastern disaster areas within the
			 State for before August 28, 2005, and
						(D)determined without regard to paragraphs
			 (2), (3), (4), (5), and (6) thereof.
					(4)Expensing for certain demolition and
			 clean-up costsSection
			 1400N(f)—
					(A)by substituting qualified Disaster
			 Recovery Assistance clean-up cost for qualified Gulf Opportunity
			 Zone clean-up cost each place it appears,
					(B)by substituting beginning on the
			 applicable disaster date and ending on December 31, 2013 for
			 beginning on August 28, 2005, and ending on December 31, 2007 in
			 paragraph (2), and
					(C)by treating costs as qualified Disaster
			 Recovery Assistance clean-up costs only if the removal of debris or demolition
			 of any structure was necessary due to damage attributable to the severe storms,
			 tornados, or flooding giving rise to any Presidential declaration described in
			 subsection (b)(1)(A).
					(5)Special rules
			 for small timber producersSection 1400N(i)—
					(A)by substituting
			 the applicable disaster date for August 28, 2005
			 in paragraphs (4)(B)(i)(I) and (5)(A)(i)(I),
					(B)by disregarding
			 subclauses (II) and (III) of paragraphs (4)(B)(i) and (5)(A)(i),
					(C)by substituting
			 January 1, 2014 for January 1, 2008 in paragraph
			 (5)(A)(ii)(I), and
					(D)by substituting
			 January 1, 2014 for January 1, 2007 in paragraph
			 (5)(A)(ii)(I).
					(6)Special rule for
			 public utility casualty lossesSection 1400N(j), by substituting
			 Southeastern disaster area for Gulf Opportunity
			 Zone each place it appears.
				(7)Treatment of net operating losses
			 attributable to disaster lossesSection 1400N(k)—
					(A)by substituting qualified Disaster
			 Recovery Assistance loss for qualified Gulf Opportunity Zone
			 loss each place it appears,
					(B)by substituting after the day before
			 the applicable disaster date, and before January 1, 2014 for
			 after August 27, 2005, and before January 1, 2008 each place it
			 appears,
					(C)by substituting the applicable
			 disaster date for August 28, 2005 in paragraph
			 (2)(B)(ii)(I),
					(D)by substituting qualified Disaster
			 Recovery Assistance property for qualified Gulf Opportunity Zone
			 property in paragraph (2)(B)(iv), and
					(E)by substituting qualified Disaster
			 Recovery Assistance casualty loss for qualified Gulf Opportunity
			 Zone casualty loss each place it appears.
					(8)Credit to holders of tax credit
			 bondsSection
			 1400N(l)—
					(A)by substituting Southeastern tax
			 credit bond for Gulf tax credit bond each place it
			 appears,
					(B)by substituting any State in which a
			 Southeastern disaster area is located or any instrumentality of the
			 State for the State of Alabama, Louisiana, or
			 Mississippi in paragraph (4)(A)(i),
					(C)by substituting after December 31,
			 2011 and before January 1, 2013 for after December 31, 2005, and
			 before January 1, 2007,
					(D)by substituting shall not exceed
			 $100,000,000 for any State with an aggregate population located in all
			 Southeastern disaster areas within the State of at least 2,000,000, $50,000,000
			 for any State with an aggregate population located in all Southeastern disaster
			 areas within the State of at least 1,000,000 but less than 2,000,000, and zero
			 for any other State. The population of a State within any area shall be
			 determined on the basis of the most recent census estimate of resident
			 population released by the Bureau of Census before the earliest applicable
			 disaster date for Southeastern disaster areas within the State. for
			 shall not exceed and all that follows in paragraph (4)(C),
			 and
					(E)by substituting the earliest
			 applicable disaster date for Southeastern disaster areas within the
			 State for August 28, 2005 in paragraph (5)(A).
					(9)Treatment of
			 public utility property disaster lossesSection 1400N(o), by substituting
			 Southeastern disaster area for Gulf Opportunity
			 Zone in paragraph (2)(A).
				(10)Education tax benefitsSection 1400O, by substituting 2011
			 or 2012 for 2005 or 2006.
				(11)Special rules for use of retirement
			 fundsSection 1400Q—
					(A)by substituting qualified Disaster
			 Recovery Assistance distribution for qualified hurricane
			 distribution each place it appears,
					(B)by substituting on or after the
			 applicable disaster date and before January 1, 2013 for on or
			 after August 25, 2005, and before January 1, 2007 in subsection
			 (a)(4)(A)(i),
					(C)by substituting the applicable
			 disaster date for August 28, 2005 in subsections
			 (a)(4)(A)(i) and (c)(3)(B),
					(D)by disregarding clauses (ii) and (iii) of
			 subsection (a)(4)(A) thereof,
					(E)by substituting qualified storm
			 damage distribution for qualified Katrina distribution
			 each place it appears,
					(F)by substituting after the date which
			 is 6 months before the applicable disaster date and before the date which is
			 the day after the applicable disaster date for after February
			 28, 2005, and before August 29, 2005 in subsection
			 (b)(2)(B)(ii),
					(G)by substituting the Southeastern
			 disaster area, but not so purchased or constructed on account of severe storms,
			 tornados, or flooding giving rise to the designation of the area as a disaster
			 area for the Hurricane Katrina disaster area, but not so
			 purchased or constructed on account of Hurricane Katrina in subsection
			 (b)(2)(B)(iii),
					(H)by substituting beginning on the
			 applicable disaster date and ending on the date which is 5 months after the
			 date of the enactment of the Southeastern
			 Disaster Tax Relief Act of 2011 for beginning on
			 August 25, 2005, and ending on February 28, 2006 in subsection
			 (b)(3)(A),
					(I)by substituting qualified storm
			 damage individual for qualified Hurricane Katrina
			 individual each place it appears,
					(J)by substituting December 31,
			 2012 for December 31, 2006 in subsection
			 (c)(2)(A),
					(K)by disregarding subparagraphs (C) and (D)
			 of subsection (c)(3) thereof,
					(L)by substituting beginning on the
			 date of the enactment of the Southeastern
			 Disaster Tax Relief Act of 2011 and ending on December 31,
			 2012 for beginning on September 24, 2005, and ending on December
			 31, 2006 in subsection (c)(4)(A)(i),
					(M)by substituting the applicable
			 disaster date for August 25, 2005 in subsection
			 (c)(4)(A)(ii), and
					(N)by substituting January 1,
			 2013 for January 1, 2007 in subsection
			 (d)(2)(A)(ii).
					(12)Employee retention credit for employers
			 affected by severe storms, tornados, and floodingSection 1400R(a)—
					(A)by substituting
			 $23,400 for $6,000 in paragraph (1),
					(B)by substituting the applicable
			 disaster date for August 28, 2005 each place it
			 appears,
					(C)by substituting January 1,
			 2012 for January 1, 2006 both places it appears,
			 and
					(D)only with respect to eligible employers who
			 employed an average of not more than 200 employees on business days during the
			 taxable year before the applicable disaster date.
					(13)Temporary suspension of limitations on
			 charitable contributionsSection 1400S(a), by substituting the
			 following paragraph for paragraph (4) thereof:
					
						(4)Qualified contributions
							(A)In generalFor purposes of this subsection, the term
				qualified contribution means any charitable contribution (as
				defined in section 170(c)) if—
								(i)such contribution—
									(I)is paid during the period beginning on the
				earliest applicable disaster date for all States and ending on December 31,
				2011, in cash to an organization described in section 170(b)(1)(A), and
									(II)is made for relief efforts in 1 or more
				Southeastern disaster areas,
									(ii)the taxpayer obtains from such organization
				contemporaneous written acknowledgment (within the meaning of section
				170(f)(8)) that such contribution was used (or is to be used) for relief
				efforts in 1 or more Southeastern disaster areas, and
								(iii)the taxpayer has elected the application of
				this subsection with respect to such contribution.
								(B)ExceptionSuch term shall not include a contribution
				by a donor if the contribution is—
								(i)to an organization described in section
				509(a)(3), or
								(ii)for establishment of a new, or maintenance
				of an existing, donor advised fund (as defined in section 4966(d)(2)).
								(C)Application of election to partnerships and
				S corporationsIn the case of
				a partnership or S corporation, the election under subparagraph (A)(iii) shall
				be made separately by each partner or
				shareholder.
							.
				(14)Suspension of certain limitations on
			 personal casualty lossesSection 1400S(b)(1), by substituting
			 the applicable disaster date for August 25,
			 2005.
				(15)Special rule for determining earned
			 incomeSection
			 1400S(d)—
					(A)by treating an individual as a qualified
			 individual if such individual's principal place of abode on the applicable
			 disaster date was located in a Southeastern disaster area,
					(B)by treating the applicable disaster date
			 with respect to any such individual as the applicable date for purposes of such
			 subsection, and
					(C)by treating an area as described in
			 paragraph (2)(B)(ii) thereof if the area is a Southeastern disaster area only
			 by reason of subsection (b)(2) of this section (relating to areas eligible only
			 for public assistance).
					(16)Adjustments regarding taxpayer and
			 dependency statusSection
			 1400S(e), by substituting 2011 or 2012 for 2005 or
			 2006.
				(17)Special rules
			 for mortgage revenue bondsSection 1400T, by substituting
			 2016 for 2010.
				(e)Modifications to Katrina Emergency Tax
			 Relief Act of 2005The
			 following provisions of the Katrina Emergency Tax Relief Act of 2005 shall be
			 applied with the following modifications:
				(1)Additional exemption for housing displaced
			 individualSection
			 302—
					(A)by substituting 2011 or 2012
			 for 2005 or 2006 in subsection (a) thereof,
					(B)by substituting Southeastern
			 displaced individual for Hurricane Katrina displaced
			 individual each place it appears, and
					(C)by treating an area as a core disaster area
			 for purposes of applying subsection (c) thereof if the area is a Southeastern
			 disaster area without regard to subsection (b)(2) of this section (relating to
			 areas eligible only for public assistance).
					(2)Exclusion of certain cancellation of
			 indebtedness incomeSection
			 401—
					(A)by treating an individual whose principal
			 place of abode on the applicable disaster date was in a Southeastern disaster
			 area (determined without regard to subsection (b)(2) of this section) as an
			 individual described in subsection (b)(1) thereof, and by treating an
			 individual whose principal place of abode on the applicable disaster date was
			 in a Southeastern disaster area solely by reason of subsection (b)(2) of this
			 section as an individual described in subsection (b)(2) thereof,
					(B)by substituting the applicable
			 disaster date for August 28, 2005 both places it
			 appears, and
					(C)by substituting January 1,
			 2013 for January 1, 2007 in subsection (e).
					(3)Extension of replacement period for
			 nonrecognition of gainSection 405, by substituting on or
			 after the applicable disaster date for on or after August 25,
			 2005.
				3.Rescission of unspent
			 and uncommitted Federal funds
			(a)In
			 generalNotwithstanding any other provision of law, of all
			 available unobligated Federal funds, $12,000,000,000 in appropriated
			 discretionary unexpired funds are rescinded.
			(b)ImplementationNot
			 later than 60 days after the date of enactment of this Act, the Director of the
			 Office of Management and Budget shall—
				(1)identify the
			 accounts and amounts rescinded to implement subsection (a); and
				(2)submit a report to
			 the Secretary of the Treasury and Congress of the accounts and amounts
			 identified under paragraph (1) for rescission.
				(c)ExceptionThis
			 section shall not apply to the unobligated Federal funds of the Department of
			 Defense or the Department of Veterans Affairs.
			
